Barrett, J.
I concur with the presiding justice. There was not a particle of evidence that the resolutions increasing the salaries were the result of a combination of any kind—fraudulent or innocent—or of preconcerted action upon the part of the trustees. These resolutions were adopted by trustees who were themselves stockholders, and who owned nearly the entire capital stock of the company. In fact, the plaintiff owned but eight shares out of one hundred and fifty, and he was the only complaining stockholder. It is difficult to, believe that his complaint on this head was made in good faith. Bor it is entirely clear from the testimony that he believed that the president was most inadequately compensated, and that that officer’s salary should be largely increased. If the action of the trustees, under all the circumstances of this case, was in this particular illegal, then it is impossible legally to afford adequate compensation to the officers of a corporation, where an inadequate salary has once been fixed. The plaintiff’s objections on this head are not only untenable, but are seemingly made in a spirit of mere antagonism to the trustees, resulting from differences of opinion as to the dividends which it has been deemed wise to declare, and also from other differences of opinion as to the proper management of the company. The manner in which this company has been lifted from bankruptcy into prosperity, and its splendid condition to-day, furnish a complete justification of the course pursued by Mr. Ilarlin, and afford conclusive evidence of the good judgment of the trustees with regard to all the matters complained of. These facts should protect them from attacks founded upon mere personal feeling. The judgment should be affirmed, with costs.